Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 22, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  153344 & (14)(15)                                                                                     Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 153344
                                                                     COA: 331081
                                                                     Kent CC: 15-005536-FH
  JULIAN CRISTIR PEAY,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 22, 2016 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 22, 2016
         t0322
                                                                                Clerk